   Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY, LLC                                         CIVIL ACTION

VERSUS                                                             NO. 18-14046
                                                                   C/W 18-14051

                                                                   REFERS TO:
                                                                   18-14051

KRISTI M. LUTTRELL, ET AL                                          SECTION “B”(5)

                                      OPINION

     This case arises out of a decade-plus-long discharge of sub-

sea minerals from plaintiff’s offshore wells following Hurricane

Ivan in 2004. In 2004, Hurricane Ivan toppled Taylor Energy’s

production platform (“MC20A Platform”) located in federal waters

adjacent to the State of Louisiana, scattering debris and burying

the MC20 wells beneath approximately 150 feet of mud and sediment.

Rec. Doc. 1 at 5-6. Plaintiff was designated the ‘Responsible

Party’ by the Coast Guard. Id. at 7. Plaintiff alleges that Captain

Luttrell served it with a new Administrative Order on October 23,

2018, ordering it to institute a containment system to capture and

remove oil near the platform, and later unilaterally selected

Couvillion   as   the    contractor.        Id.   at   19,   33.    Plaintiff   was

subsequently informed that the Coast Guard would be partially

assuming response actions at the MC20 site. Id. at 33.

     On   December      20,   2018,    plaintiff       Taylor   Energy    filed   a

complaint to vacate administrative order and for other relief


                                        1
      Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 2 of 11



against defendant Captain Kristi M. Luttrell, in her official

capacity as Federal On-Scene Coordinator for the MC20 Unified

Command, and defendant the United States of America, acting by and

through the United States Coast Guard. Rec. Doc. 1. Plaintiff

Taylor Energy also filed a separate complaint against defendant

Couvillion for declaratory judgment and for other relief. Rec.

Doc. 1, CV-18-14051. The cases were consolidated. Rec. Doc. 22.

       On February 7, 2019, defendant Couvillion filed a motion to

dismiss under Rule 12(b)(1) for lack of standing and ripeness, as

well as under Rule 12(b)(6) for failure to state a claim. Rec.

Doc. 27. Among other things, Couvillion argued that plaintiff’s

complaint is grounded in unsupported speculation of potential harm

and is therefore insufficient to establish a concrete injury. Rec.

Doc. 27-1 at 9-11. Subsequently, plaintiff filed a motion to allow

it to conduct jurisdictional discovery in order to respond to

Couvillion’s       motion     to   dismiss.     Plaintiff      alleges     factual

information       regarding    certain       jurisdictional     assertions       are

uniquely in Couvillion’s possession. Rec. Doc. 29-2 at 4.

       Oral   arguments     were    received        on   February   27,   2019    on

plaintiff’s motion for jurisdictional discovery (Rec. Doc. 29),

defendant Couvillion Group’s motion to dismiss (Rec. Doc. 27), and

plaintiff’s motion to set defendant Couvillion’s motion to dismiss

for evidentiary hearing (Rec. Doc. 36). Rec. Doc. 48. After taking

the     motions    under    advisement,       and    considering    supplemental

                                         2
      Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 3 of 11



briefing submitted by the parties, an order was issued on April

18,     2019     permitting       limited         jurisdictional             discovery   and

instructing parties to submit a schedule for same no later than

April 30, 2019. Rec. Doc. 78. In the same order, we dismissed

defendant Couvillion’s motion to dismiss (Rec. Doc. 27) and Federal

Defendants’ partial motion to dismiss (Rec. Doc. 61), all without

prejudice to reurge in context of a summary judgment motion after

completion of limited jurisdictional discovery. Id.

       Plaintiff     and     defendant         Couvillion            filed     the   instant

supplemental memoranda in response to our April 18, 2019 order

with separate proposed discovery schedules. Rec. Docs. 84, 85.

Parties reportedly conducted a telephonic meet and confer on April

24, 2019 but were unable to agree upon a single schedule. Each

side now seeks adoption of its respective proposed schedule.

Federal Defendants also filed a status report opposing plaintiff’s

proposed       schedule    and    asserting            that    the   order     for   limited

jurisdictional       discovery         applies         only     to    the     case   against

defendant       Couvillion       and    not       to     the    case    against      Federal

Defendants. Rec. Doc. 86.

       Plaintiff    Taylor       Energy       seeks      to    conduct       jurisdictional

discovery on the following matters:

            1. The Coast Guard’s written contract with Couvillion LLC
               including all “specifications,” “directives,” and
               “instructions.”



                                              3
Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 4 of 11



      2. The basis for the Coast Guard’s “higher confidence in
         the technical capability and response time proposed” by
         Couvillion LLC.

      3. Whether Couvillion LLC’s activities at the MC20 Site
         are “imminent.”

      4. The details and specifications of Couvillion LLC’s work
         to date, original and subsequent timelines, and planned
         activities for the MC20 Site.

      5. The design and installation of Couvillion LLC’s “Rapid
         Response” containment system.

      6. Couvillion   LLC’s   due    diligence,   professional
         experience, and qualification, including that of its
         subcontractor(s).

      7. Couvillion LLC’s understanding of the complex history
         of the MC20 Site and its current condition to evaluate
         whether the “reckless, gross negligence” and willful
         misconduct exclusions to immunity apply to Couvillion
         LLC.

      8. Any other services Couvillion LLC is performing for the
         Coast Guard under the contract.

      9. Analysis and proposal for permanent P&A plan for the
         MC20 wells.

    10. All facts that allegedly support Couvillion               LLC’s
        defenses of “preemption” and “immunity.”

    11. The factual basis for Couvillion LLC’s allegation that
        the downed jacket is no longer the property of Taylor
        Energy.

    12. The factual basis for Couvillion LLC’s allegation that
        the downed jacket has been “abandoned” by Taylor
        Energy.

    13. The factual basis for Couvillion LLC’s allegation that
        the Coast Guard’s statutory authority was “validly
        conferred” on Couvillion LLC.

    14. Any other facts upon which Couvillion LLC bases its
        Motion to Dismiss.

                                 4
      Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 5 of 11




Rec.    Doc.    84    at   5-6.    Plaintiff         seeks    to   depose    twenty    (20)

individuals on these topics, divided into three groups. Id. at 6-

10.    Plaintiff        also    seeks     to       propound    written      requests    for

production of documents to Couvillion, Captain Kristi Luttrell,

and the United States Coast Guard.

       Couvillion opposes plaintiff’s schedule as overly broad and

lacking any boundaries. Rec. Doc. 85 at 7. Couvillion states that

plaintiff is seeking depositions of individuals who have nothing

to do with Couvillion’s work at the MC20 site, but rather go to

claims plaintiff has asserted against Federal Defendants, against

whom     plaintiff      has     not     sought      jurisdictional       discovery      and

therefore it should not be permitted. Id. Couvillion asserts that

plaintiff seeks discovery on issues outside the scope of the

limited jurisdictional discovery granted by the Court, including

how Couvillion was selected by the Coast Guard, surveys that formed

the     basis    of     the     Coast    Guard’s       Administrative         Order,   and

Couvillion’s         qualifications       and       understanding     of     the   complex

history of the MC20 site. Id. at 8. Couvillion correctly argues

that plaintiff’s proposed discovery plan seeks to bury a local

contractor in litigation. Id. Couvillion also submits a general

proposal for the order in which discovery should proceed, with

dates left to be filled in as agreed to by the parties or ordered

by     the     Court:      1)    all    parties        serves      document     requests,


                                               5
      Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 6 of 11



interrogatories,          and   requests        for   admission;     2)      all   parties

respond to written discovery; 3) Couvillion completes production

of documents; 4) parties other than Couvillion complete production

of    documents;        5)plaintiff     serves        limited   30(b)(6)       notice   of

corporate deposition of Couvillion; 6) limited 30(b)(6) deposition

completed,         if   necessary;    7)     Couvillion     files    motion        renewing

qualified      immunity      defense;      8)     plaintiff     files     opposition     to

motion;       9)    Couvillion       files      reply;    10)    oral        argument   on

Couvillion’s motion. Id. at 10-11.

       Federal Defendants assert that no motion for jurisdictional

discovery has been filed, let alone granted, in plaintiff’s case

against them. Rec. Doc. 86-2 at 1. Federal Defendants assert that

the Court’s ruling allowing limited jurisdictional discovery was

based    on    plaintiff’s      motion       seeking     discovery      to    respond   to

defendant Couvillion’s motion to dismiss. Id. Federal Defendants

state that they did not take a position on plaintiff’s motion for

discovery in its case against Couvillion because it did not pertain

to them, and at no point since Federal Defendants’ filing of a

partial motion to dismiss has plaintiff moved for leave to take

discovery in its case against them. Id. Federal Defendants assert

that the Court should require supplemental briefing on the need

for     and    appropriate       scope       of    jurisdictional         discovery     in

plaintiff’s complaint against them before ordering such discovery.

Id. at 2. Federal Defendants also correctly assert that plaintiff

                                              6
      Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 7 of 11



must follow Touhy procedures before seeking third-party federal

agency or employee testimony in the complaint against Couvillion.

Id.    Federal    Defendants       state   that   plaintiff    seeks    30(b)(6)

depositions of components of three distinct cabinet agencies – the

Coast Guard as part of the Department of Homeland Security, the

National Oceanic and Atmospheric Administration (“NOAA”) as part

of the Department of Commerce, and the Bureau of Safety and

Environmental Enforcement (“BSEE”) as part of the Department of

Interior – that are all non-parties in the context of the complaint

against Couvillion. Id. Federal Defendants state that plaintiff

must follow each of the three agencies’ Touhy procedures to seek

federal agency testimony in its case against Couvillion. Id.

       Furthermore, Federal Defendants agree to have the Coast Guard

compile and produce its administrative record to the parties by

June 10, 2019, which is the same date by which plaintiff proposes

responses be due to its request for production of documents, and

that this should be sufficient for purposes of the case against

them. Id. at 3. Additionally, Federal Defendants correctly state

that the period for depositions should be scheduled to occur after

the time when responses to document requests and written discovery

are due, so as to not prejudice parties at the early depositions

if material documents have not yet been produced or require having

to depose the witness a second time. Id. If the Court permits

deposition       testimony    in     plaintiff’s    case      against   Federal

                                           7
   Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 8 of 11



Defendants, then Federal Defendants assert that it should be

limited to one 30(b)(6) deposition of the United States, for which

the United States could then designate one or more individuals to

testify. Id. Finally, Federal Defendants state that they are

available to travel to New Orleans for depositions the week of

July 22-26, 2019, but unavailable the weeks of June 8, June 17-

20, and July 8. Id. at 4.

     This Court’s grant of jurisdictional discovery is limited to

only those facts necessary to determine whether plaintiff can

establish that subject-matter jurisdiction exists, and not to

permit expedited discovery of the underlying claims and defenses

at this early stage.

     In light of the Court’s explanation regarding the scope of

limited jurisdictional discovery above, only the following areas

for discovery will be permitted:

     1) Whether Couvillion’s work, that is the subject of Taylor

       Energy’s    Complaint,     was   performed     pursuant      to    the

       authorization,     direction,    and    control     of       federal

       the government;

     2) Whether Couvillion exceeded the scope of that authority;

     3) Whether   Couvillion’s    activities    at   the    MC20   Site   are

       “imminent”.

     Discovery on these limited issues may be accomplished through

written discovery, followed by the limited corporate deposition of

                                    8
   Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 9 of 11



Couvillion if necessary after the completion of written discovery.

This deposition, scheduled no earlier than July 2019, would be

limited to the factors the Court must consider in evaluating the

above areas.

       Additionally,     as    Federal    Defendants      correctly     note,

plaintiff’s motion for jurisdictional discovery, which was granted

by this Court, was only in reference to defendant Couvillion. Rec.

Doc. 29. Plaintiff sought to conduct jurisdictional discovery in

response to defendant Couvillion’s motion to dismiss, but did not

seek   to   conduct    such   discovery   in   response    to   the   Federal

Defendants’ motion to dismiss (Rec. Doc. 61). The Court ultimately

dismissed    the   Federal    Defendants’   motion   to   dismiss     without

prejudice to reurge in the context of a summary judgment motion

after completion of discovery. Rec. Doc. 78. Therefore, plaintiff

has never sought to conduct jurisdictional discovery in its case

against Federal Defendants, Federal Defendants did not take a

position on the issue during oral arguments or in writing, and

this Court has never granted leave to conduct such discovery.

Plaintiff’s action against Couvillion is distinct from its action

against Federal Defendants, and therefore the question of subject-

matter jurisdiction requires separate analyses. The Court’s grant

of limited jurisdictional discovery of Couvillion’s actions at the

MC20 site is to determine whether plaintiff can establish standing

in its case against Couvillion by sufficiently alleging that it

                                     9
  Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 10 of 11



has suffered an actual or imminent injury due to Couvillion’s work.

However, this limited discovery would not necessarily establish

subject-matter    jurisdiction       in    the      case    against      Federal

Defendants,    where    plaintiff   alleges   denial       of   procedural      due

process and seeks to vacate an Administrative Order. Rec. Doc. 1.

     If    plaintiff    seeks   jurisdictional      discovery     in    its    case

against Federal Defendants, it must file a motion seeking such

discovery and allow Federal Defendants to file a response in order

to have due consideration by the Court.

     Consistent with the foregoing analysis and in order to make

the discovery process efficient and prevent deposing a witness

twice after receipt of documents, depositions shall be scheduled

to occur after the completion of limited written discovery.

     Accordingly,

     IT IS ORDERED that:

     (1)    Plaintiff shall propound written discovery requests to

            defendant    Couvillion,      limited    to    only   those       areas

            identified by the Court in this Order, no later than

            June 17, 2019;

     (2)    Defendants shall produce documents in response to these

            written requests no later than July 9, 2019.

     (3)    Parties    shall resubmit      a single proposed           deposition

            schedule in light of the limited scope identified in

            this order no later than June 30, 2019, scheduled to

                                     10
    Case 2:18-cv-14046-ILRL-MBN Document 108 Filed 05/31/19 Page 11 of 11



            occur after receipt of requested documents, taking into

            consideration     the   unavailability    of   certain    dates

            previously proposed (Rec. Doc. 86-2 at 3-4).1

      New Orleans, Louisiana, this 30th day of May, 2019.




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




1 The foregoing order moots the parties’ conflicting proposed schedules and
scope of discovery, etc.

                                     11
